449 F.2d 342
KELSO MARINE, INC. and The Travelers Insurance Company, Plaintiffs-Appellants,v.Lee H. HOLLIS, Deputy Commissioner, Eighth Compensation District, and Isuaro P. Alvarado, Defendants-Appellees.
No. 30736 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 27, 1971.

Appeal from the United States District Court for the Southern District of Texas; James L. Noel, Jr., District Judge. 316 F.Supp. 1271.
Chas. B. Smith, Ervin A. Apffel, Jr., Galveston, Tex., for plaintiffs-appellants.
Anthony J. P. Farris, U. S. Atty., William A. Petersen, Jr., Houston, Tex., Leavensworth Colby, Sp. Asst., Morton Hollander, Chief, Appellate Section, U.S. Dept. of Justice, Washington, D. C., for defendants-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Affirmed. Gretna Machine & Iron Works, Inc. v. Neuman, 5 Cir. 1971, 446 F.2d 550. See Local Rule 21.1



Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1971, 430 F. 2d 966